         Case 2:20-cv-02360-LMA-DPC Document 3 Filed 08/28/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF THE COMPLAINT OF                                      CIVIL ACTION
B. & J. MARTIN, INC., AS OWNER AND                                            20-2360
OPERATOR OF THE M/V MEGAN JOLIE                                           SECTION I


                              ORDER AND REASONS

         Before the Court is a “Verified Complaint for Exoneration from or Limitation

of Liability”, 1 filed by B. & J. Martin, Inc. (“B&J Martin” or “petitioner”) pursuant to

46 U.S.C. § 30501 et seq. and Rule F of the Supplemental Rules for Certain Admiralty

and Maritime Claims (“Admiralty Rules”).         The Court construes B&J Martin’s

complaint and attached documents, specifically the attached “Ad Interim Stipulation

for Value” 2 (“Stipulation”) as a motion to approve security and initiate limitation

concursus.     For the following reasons, the Court dismisses the motion without

prejudice.

                                           I.

         B&J Martin’s Stipulation asks the Court to accept as security a promise that

B&J Martin will either (1) “pay into the Court, whenever the Court shall so order,

the amount of value of Petitioner’s interest in the vessel M/V MEGAN JOLIE and its

pending freight, if any, at the termination of the voyage as aforesaid, in addition to

the applicable interest rate per annum from the date hereof”; (2) “file in this

proceeding a bond with approved surety in the usual form and set amount, with



1   R. Doc. No. 1.
2   R. Doc. No. 1-2.
      Case 2:20-cv-02360-LMA-DPC Document 3 Filed 08/28/20 Page 2 of 3



interest at the applicable interest rate per annum from the date hereof”; or (3) “will

file a Letter of Undertaking[.]” 3 The Stipulation adds that “pending the payment of

the amount of Petitioner’s interest in the vessel and her pending freight, if any, or

the giving of a Stipulation for Value therefore, this [Stipulation] shall stand as

security for all claims files in this proceeding.” 4

       B&J Martin’s request is troubling in two respects. First, “a promise to provide

the required funds or to obtain a future bond or Letter of Undertaking is not adequate

security under Admiralty Rule F(1).” In the Matter of Adriatic Marine, LLC, 20-1488,

R. Doc. No. 3 (E.D. La. May 27, 2020) (Barbier, J.) (emphasis added). B&J Martin’s

Stipulation identifies no independent surety that would guarantee payment. 5 B&J

Martin must, at the very least, provide a valid Letter of Undertaking (LOU) or similar

assurance from an independent surety before this Court will approve such a motion

and initiate a limitation concursus. See Adriatic Marine, No. 20-1488 (adopting a

similar position); Paradise Family, 2020 WL, at *2 (noting the absence of an LOU

and that “LOUs are customarily offered by petitioners who opt to post security in lieu

of depositing cash into the court’s registry”). No such LOU is before the Court. 6




3 Id.
4 Id.
5 R. Doc. No. 1-2; see Matter of Paradise Family, LLC, No. 20-1452, 2020 WL 3512809,

at *2 (M.D. Fla. June 29, 2020) (denying a motion to approve a similarly deficient
interim stipulation and gathering cases approving ad interim stipulations supported
by independent sureties); Matter of Stoughton, No. 20-725, 2020 WL 2557332, at *1
(W.D. Wash. May 20, 2020) (“Security may be in the form of deposit cash, a bond, or
a stipulation backed up by insurance.”).
6 R. Doc. No. 1-2.



                                             2
        Case 2:20-cv-02360-LMA-DPC Document 3 Filed 08/28/20 Page 3 of 3



         Secondly, the Stipulation is signed only by counsel for B&J Martin. 7      A

“[s]ecurity signed only by counsel, without any evidence counsel has been given

specific authority to bind [B&J Martin] to the obligations contained” in the security,

does not provide adequate assurance to justify the Court’s creation of a limitation

concursus. Adriatic Marine, 20-1488, at R. Doc. No. 3 (reaching a similar conclusion).



                                         II.

         Accordingly,

         IT IS ORDERED that B&J Martin’s motion 8 is DISMISSED WITHOUT

PREJUDICE.

         New Orleans, Louisiana, August 27, 2020.



                                          _______________________________________
                                                    LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




7   Id.
8   R. Doc. Nos. 1 & 1-2.

                                          3
